Walker, J. Upon the trial the court at the instance of the plaintiff instructed the jury as follows: “ The jury are instructed that to make a note genuine and valid, the signature must be in the hand-writing of the party executing it, or be executed by his mark.” And refused to give the following, asked by the defendant: “ 1st. The court instructs the jury that where a person makes his mark, it is good even without an attesting witness. “ 2nd. If a person, who cannot write, consents that another person shall sign his name for him, and authorizes him to do so, and he does sign his name in the presence of the person authorizing it, it is good.” To which decisions exceptions were taken. These decisions of the court below were all wrong. One man may authorize, another to sign a note or other paper for him by parol, whether he can write his name or not. And if a note is so signed, with such authority, it is as much the principal’s note as if signed with his own hand by writing his name in full or by placing his cross or other mark to the note. These are principles too familiar to require or even justify discussion. The judgment must lie reversed and the cause remanded. Judgment reversed.